Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 01/31/2020, in which claims 1-20 are presented for the examination.

Drawings
The drawings filed on 01/31/2020 are accepted by the examiner. 


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 2-9, 11-18, 20 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive.
Nayak does not explicitly or inherently (i.e., necessarily) describe clearing a bitmap in response to receiving an acknowledgement, where the acknowledgement acknowledges receipt of a marker.

Response:
Examiner respectfully disagrees.  Nayak discloses in Fig. 4, step 408, Col. 8, lines 11-21, “Once synchronization module 106 has transferred each region of new volume that is flagged in first bitmap 123 to remote storage device 206, first bitmap 123 may be cleared”, Synchronization module is used to transfer all the flagged regions to remote storage device and after transferring all the flagged regions to remote storage device, bit map is being cleared.  
Nayak is silent on acknowledging the completion of transfer, examiner is relying on prior-art Van Rietschote to teach the acknowledgement of the receipt in (Fig. 7, step 116, Col. 12, lines 17-29, “The provisioner software 20, after successfully receiving the modified blocks, may transmit an acknowledge to the provisioner agent 74 or the target O/S 58 (reference numeral 116). In response to the acknowledge, the provisioner agent 74 may update the bitmap to indicate that the blocks are not modified (reference numeral 118)). Receiving acknowledgement is interpreted as receiving some kind of flag or marker or response to acknowledgement of receipt. Therefore, incorporating the teaching 
	Therefore, examiner believes the combination of cited prior-arts teach each and every claim limitations and thus maintaining rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,565,062 in view of Wahlert and Van Rietschote.
Instant application 16/778462
US Patent 10,565,062
1. A computer-implemented method for managing replication of data to a remote storage device, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising:
1. A computer-implemented method for managing replication of data to a remote storage device, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising: 
maintaining, on the computing device: a first bitmap storing data acknowledging persistence of source data at a source gateway;
maintaining, on the computing device: a first bitmap storing data acknowledging persistence of source data at a source gateway; and 
a second bitmap storing data acknowledging persistence of target data at a target gateway, wherein the target gateway serves the remote storage device; and
the target gateway and remote storage device are separate devices;
a second bitmap storing data acknowledging persistence of target data at a target gateway, wherein the target gateway serves the remote storage device; 
sending replication data in a replication stream from the computing device to the source gateway;
sending replication data from the computing device to the source gateway; 
inserting a marker into the replication stream;
setting a bit in the first bitmap, wherein the set bit corresponds to the replication data sent to the source gateway; 

receiving a first acknowledgement, wherein the first acknowledgement indicates the source gateway received the replication data; 
copying, in response to the first acknowledgement, the bit to the second bitmap; 
clearing, in response to the first acknowledgement, the bit in the first bitmap; 
 receiving, from the target gateway, a first acknowledgement of receipt of the marker after the replication data in the replication stream has been applied to the target device; and
receiving a second acknowledgement, wherein the second acknowledgement indicates the target gateway received the replication data; and 
clearing, in response to receiving the first acknowledgement of receipt of the marker, the first bitmap or the second bitmap.


clearing, in response to the second acknowledgement, the bit in the second bitmap.





Referenced patent does not discloses inserting a marker into the replication stream;

However, Wahlert teaches inserting a marker into the replication stream in paragraph 

[0262];

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of  Wahlert’s method for auto discovery groups into instant application because one of the ordinary skill in the art would have been motivated to prevent data record transmission logs from overflowing and it avoids generating the same metadata multiple times, because the data protector sees all metadata prior to receiving the marker token,

Referenced patent does not discloses the target gateway and remote storage device are separate devices;
However, Van Rietschote teaches the target gateway and remote storage device are separate devices in Col. 6, lines 65- lines 65-68, Col. 7, lines 1-2, “the image repository system may make the local storage 18B (or the portion thereof storing the images 22A-22B) remotely mountable according to NFS or CIFS”, wherein the local storage 18B (i e target gateway) can be remote/separate from image repository (i e remote storage device) system as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Van Rietschote’s method of sending acknowledgement after receiving modified blocks into instant application because one of the ordinary skill in the art would have been motivated to replicate the modified blocks to the image repository system synchronously or asynchronously;


Claims 2-9 are dependent claims of claim 1, and are therefore rejected under the same rationale as claim 1.
Claims 10 and 19 are system and medium claims respectively and have same scope as method claim 1 and are therefore rejected under same rationale as claim 1.
Claims 11-18 are dependent claims of claim 10, and are therefore rejected under the same rationale as claim 10.
Claim 20 is dependent claim of claim 19, and are therefore rejected under the same rationale as claim 19.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. (US 9,836,515, referred herein after Nayak) in view of Van Rietschote et al. (US 7,246,200, referred herein after Van Rierschote) and Wahlert et al. (US 2006/0053305, referred herein after Wahlert).


As per claim 1, 10, 19, Nayak discloses a computer-implemented method for managing replication of data to a remote storage device, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising: 
maintaining, on the computing device: a first bitmap storing data acknowledging persistence of source data at a source gateway; and (Fig. 1, first bitmap 123, Col. 7, lines 56-65, “interchangeable bitmaps 122 may include a first bitmap 123 and a second bitmap 125.”); 
a second bitmap storing data acknowledging persistence of target data at a target gateway, wherein the target gateway serves the remote storage device; and  (Fig. 1, second bitmap 125, Col. 7, lines 56-65, “interchangeable bitmaps 122 may include a first bitmap 123 and a second bitmap 125.”);; 
sending replication data in a replication stream from the computing device to the source gateway; 
(Fig. 2, replication 110 and replication 126, replication module may replicate new volume (i. e. replication data) to remote storage device;
clearing, in response to receiving the first acknowledgement of receipt of the marker, the first bitmap or the second bitmap  (Fig. 4, step 408, Col. 8, lines 11-21, “Once synchronization module 106 has transferred each region of new volume that is flagged in first bitmap 123 to remote storage device 206, first bitmap 123 may be cleared”); 
Nayak does not specifically discloses receiving, from the target gateway, a first acknowledgement of receipt of the marker after the replication data in the replication stream has been applied to the target device;
the target gateway and remote storage device are separate devices;

However, Van Rietschote discloses receiving, from the target gateway, a first acknowledgement of receipt of the marker after the replication data in the replication stream has been applied to the target device (Fig. 7, step 116, Col. 12, lines 17-29, “The provisioner software 20, after successfully receiving the modified blocks, may transmit an acknowledge to the provisioner agent 74 or the target O/S 58 (reference numeral 116). In response to the acknowledge, the provisioner agent 74 may update the bitmap to indicate that the blocks are not modified (reference numeral 118));
the target gateway and remote storage device are separate devices (Col. 6, lines 65- lines 65-68, Col. 7, lines 1-2, “the image repository system may make the local storage 18B (or the portion thereof storing the images 22A-22B) remotely mountable according to NFS or CIFS”, wherein the local storage 18B (i e target gateway) can be remote/separate from image repository (i e remote storage device) system as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Van Rietschote’s method of sending acknowledgement after receiving modified blocks into Nayak’s system of adding active volumes to existing replication configuration because one of the ordinary skill in the art would have been motivated to replicate the modified blocks to the image repository system synchronously or asynchronously;

Neither Nayak nor Van Rietschote discloses inserting a marker into the replication stream; 

However, Wahlert discloses inserting a marker into the replication stream ([0262], “inserting special data markers (record checkpoints) into the data record stream as it is being transmitted from a change log of the clone agent (FIGS. 43-47) to the spill log of the replication agent (FIGS. 43-47).”);


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wahlert’s method for auto discovery groups into teaching of Van Rietschote’s method of sending acknowledgement after receiving modified blocks into Nayak’s system of adding active volumes to existing replication configuration because one of the ordinary skill in the art would have been motivated to prevent data record transmission logs from overflowing and it avoids generating the same metadata multiple times, because the data protector sees all metadata prior to receiving the marker token.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Kawamura teaches a composition of a consistency group is changed easily without releasing a volume pair of the consistency group concerning a remote copying system and a remote copying method using a sequence number.

Galipeau teaches a system for obtaining a copy of source data in a consistent state. One or more file operations having a corresponding time sequence which modify said source data are recorded.

Suzuki teaches creating replicas to data of a storage volume in a storage system, a technique in which labor for issuing instructions from a processor can be reduced and then data consistency of related volumes can be secured is provided. A single replication instruction including designated information is issued for data of a logical unit serving as a copy source and a copy destination from a replication-control program of the processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/           Primary Examiner, Art Unit 2114